Citation Nr: 1227708	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  The Veteran, who had active service from May 1963 to May 1964, appealed that decision to the BVA, and the case was referred to the Board for appellate review.  When this claim was previously before the Board in January 2009 and September 2010, it was returned for further development, and the case was subsequently returned to the Board for further appellate review. 

At the outset, the Board acknowledges that in April 2008, the Veteran was afforded a Travel Board hearing before an Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing.  38 U.S.C.A. § 7101 (c) (West 2002 & Supp. 2011).  Thereafter, while development in the appeal was still pending, the Acting Veterans Law retired from the Board.  A Veterans Law Judge or Acting Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, the Veteran was notified in a December 2011 letter of his right to appear at a hearing before another Veterans Law Judge who would make a decision on his appeal.  That letter also apprised the Veteran that, if he did not respond within 30 days, it would be assumed that he did not desire an additional hearing.  The Veteran has not responded to that correspondence and therefore the Board considers him to have waived his right to an additional hearing.  38 C.F.R. § 20.717 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay in this long-standing appeal, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements and testimony before the Board, contends that he developed a lung disorder as a result of in-service asbestos exposure.  Specifically, he contends that while aboard the USS Lowry (DD-770) from February 8, 1964 and March 18, 1964, he was exposed to asbestos.  He states that his exposure occurred both in relation to his service duties and while in his bunk.  Additionally, at an April 2008 hearing, the Veteran testified that he was involved in the re-welding process of the ship's piping system, which included removing the coatings and fiber around the pipes so they could be welded.  He recalled that when they made cuts into the pipe, it was like a "dust storm," and this dust-like substance would be all over him.  The Veteran further reported that pipes ran along the top of his bunk and when he would touch the pipes, a substance would flake off into his bed and on his pillow.  

Significantly, the Veteran has declined to identify any exposure to asbestos in the course of his civilian occupation as a school teacher or in other aspects of his life outside the Navy.  Moreover, VA has already conceded that the Veteran was exposed to asbestos while serving aboard the USS Lowry (DD-770) for approximately five weeks.  Nevertheless, the Board observes that the Veteran has also identified nonservice-related pulmonary risk factors, most significantly a 2 to 3 pack per day smoking habit from approximately 1957 to 2007.

The Veteran's service treatment records contain no complaints, treatment, history or findings consistent with a chronic lung disorder.  After service, the Veteran was diagnosed as having a lung disorder in 2005.  However, no specific diagnosis of asbestosis was noted at the time. 

A September 2005 clinical treatment note contains a finding of mild to moderate chronic obstructive pulmonary disease (COPD), along with a history of tobacco smoke, 100 pack-years.  In a September 2005 private radiological consultation report, the Veteran was found to have old granulomatous disease and non-calcified pleural plaques, which the clinician indicated may represent prior exposure to asbestos.  That same month, he was noted to have pleural plaques that were most likely due to previous asbestos exposure.  The clinician also noted that the Veteran's only exposure to asbestos was during active service.  Again in February 2006, the same physician indicated that the Veteran was under his care for chronic COPD due to previous asbestos exposure.  No rationale was provided for either of these opinions, nor did the clinician address the Veteran's history of tobacco use. 

A February 2006 CT scan of the chest revealed, inter alia, bilateral pulmonary nodules, calcified granulomas and non-calcified, bilateral pleural plaques. 

In a March 2007 letter from a VA physician, the Veteran was noted to have incurred in-service exposure to asbestos through direct contact with asbestos-lined pipes.  At that time, the Veteran was also found to experience dyspnea upon exertion and a chronic cough. 

In April 2007, the Veteran underwent another CT scan of the chest.  He was found to have stable, non-calcified pleural plaques and scattered non-calcified pulmonary nodules. 

In a June 2010 statement, the Veteran's private pulmonary physician, Dr. MJH, reported that the Veteran was exposed to asbestos in service.  That physician also indicated that he was treating the Veteran for asbestos with pulmonary involvement.  In a subsequent statement in October 2010, Dr. MJH indicated that he was treating the Veteran due to a history of esophageal cancer, tobacco use, and asbestos exposure.  Dr. MJH then stated that, by the Veteran's history and radiographic studies, it appeared that he had been exposed to asbestos in the past, as he had areas of subtle fibrosis and some pleural calcification.  

The Veteran was afforded a VA examination in November 2010.  He reported onset of his pulmonary condition in 2005.  Pulmonary function tests revealed moderate ventilator defect with moderate airflow limitation, not improved by combination of inhaled bronchilators (Albuterol and Ipratropium) during the study.  Lung volumes were normal.  There was mildly reduced transfer factor for carbon monoxide.  Arterial gases at rest on room air revealed normal oxygen tension: 73mmHg.  Based on these findings and a review of the medical evidence in the claims file, the examiner determined that there was no objective evidence of pulmonary asbestosis.  The examiner diagnosed COPD and lung abscess that was treated and resolved.  The examiner opined that the Veteran's lung disorder was less likely as not caused by or a result of asbestos exposure.  In this regard, the examiner explained that the there were no lung issues during active duty and that the Veteran's service asbestos exposure had not been confirmed.  Additionally, the examiner noted that pulmonary findings were not consistent with a diagnosis of pulmonary asbestosis and that a recent chest scan had failed to show a diagnostic impression of pulmonary asbestosis.  Instead, the pulmonary inflammatory findings were found to be related to the Veteran's history of chronic smoking, esophageal cancer status post-surgery with GERD, and recent abscess condition.  However, as previously noted, VA conceded minimal exposure to asbestos during service.  Moreover, the VA examiner did not address the medical reports that associate the Veteran's pulmonary findings and diagnosis with in-service asbestos exposure. 

Given the conflicting medical evidence of record regarding whether the Veteran has a lung disability that is consistent with exposure to asbestos, the Board finds that an additional VA examination and etiological opinion is warranted in connection with the his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes a VA examination or etiological opinion, even if not required to do so, an adequate one must be produced).  That new examination should reconcile the findings of the aforementioned private and VA clinicians.  It should also include a complete review of all other pertinent evidence of record.  38 C.F.R. § 4.1 (2011). 

Finally, it appears that pertinent VA and private medical records may be outstanding.  The record shows that, as of March 23, 2011, the Veteran was receiving periodic VA outpatient treatment at the VA Community Based Outpatient Clinic in Homestead, Florida.  However, no VA medical records dated since that time have yet been requested or obtained.  Accordingly, as it appears that subsequent VA records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Board finds that, on remand, the Veteran should be given an opportunity to identify any pertinent private treatment records that have not already been associated with the claims file.  Then, after obtaining the appropriate authorization, those records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify all VA and private healthcare providers who have treated him for the symptoms underlying his current lung disorder since March 23, 2011.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of any current lung disorder.  All appropriate tests should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the service treatment records, pulmonary testing results and radiographic findings, the June 2010 and October 2010 medical opinion reports from Dr. MJH, the September 2005 private medical opinion, and the November 2010 VA examination report.  Specifically, the VA examiner's opinion should address the following:

a)  Specify all currently diagnosed pulmonary disabilities, to include COPD.  The physician should specifically state whether the Veteran has any indication of pleural plaques indicative of asbestos exposure and whether he has asbestosis.

b)  State whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disorder is related to the Veteran's active service, including the conceded in-service asbestos exposure from February 8, 1964 and March 18, 1964.  In answering this question, the examiner should specifically comment on whether any currently diagnosed pulmonary disability had initial manifestation during active service, and as to the most likely etiology of the COPD.
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


